The writ brings before us for review an ordinance designated as the "Airport Zoning Ordinance of the City of Newark." The prosecutors own property previously zoned for factories and heavy industries, consisting of a parcel of twenty-five acres and another parcel of between twelve and thirteen acres, and assessed for taxation by the City of Newark at valuations of $97,400 and $64,000, respectively. By the provisions of the ordinance in question the height and kind of structures on the property of prosecutors is so restricted as to render its use for industrial purposes useless.
Prosecutor argues that the ordinance is illegal for constitutional and statutory reasons.
The ordinance was also attacked in the case of YaraEngineering Corp. v. Newark, at this term, 132 N.J.L. 370. An opinion is being filed herewith in that case, setting aside the ordinance for reasons therein expressed. *Page 388